MEMORANDUM **
Ricardo Aramando Marroquin appeals from the nine-month sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Marroquin contends that the district court failed to consider whether the sentence imposed was sufficient, but not greater than necessary, pursuant to 18 U.S.C. § 3553(a). We are not persuaded that the district court erred.
Marroquin further contends that, at sentencing, the district court relied on impermissible factors, including the need for punishment, and did not adequately consider the need for rehabilitation. We conclude that the district court did not err, because the record reflects that it sought to sanction Marroquin for a breach of trust, rather than to punish him, and the district court properly considered the goal of rehabilitation. See United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.